Exhibit 10-d-1

FIRST AMENDMENT

TO

NORDSON CORPORATION

EXCESS DEFINED CONTRIBUTION RETIREMENT PLAN

(November 1, 1987 Restatement)

The Nordson Corporation Excess Defined Contribution Retirement Plan (hereinafter
referred to as the “Plan”), as originally established for the benefit of certain
designated salaried employees effective as of November 1, 1985, and amended and
restated in its entirety effective as of November 1, 1987, is hereby amended
further, effective as January 1, 1988, to provide as follows:

1. Section 1.1 of the Plan is amended by the addition of a new paragraph (f) at
the end thereof to provide as follows:

(f) The term “Non-Union ESOP” shall mean the Nordson Corporation Non-Union
Employees Stock Ownership Plan and Trust in effect on the date of an Employee’s
retirement, death, or other termination of employment.

2. Sections 2.1 and 2.2 of the Plan are amended to provide as follows:

2.1 Eligibility. An Employee who is a Participant in the Employees’ Savings
Trust Plan or the Non-Union ESOP and whose benefits under either Plan have been
limited by Section 401(a)(17), Section 402(g)(1), or Section 415 of the Code,
including limitations on tax-deferred and employer-matching contributions, shall
be eligible for an excess retirement benefit determined by Section 2.2. In
addition, in the event that the Tax Deferred Contributions of an eligible
Employee under the Employees’ Savings Trust Plan are limited by the provisions
of Section 401(a)(17), Section 415, or Section 402(g)(1) of the Code, such
eligible Employee may elect to defer payment of that portion of his compensation
that otherwise could have been made as Tax Deferred Contributions but for these
limitations. The deferred payment election shall be made in writing by the
eligible Employee and delivered to the Company prior to the beginning of a Plan
Year. The election shall be irrevocable until the first day of the next Plan
Year. Notwithstanding any of the foregoing, any reference in Section 2.1 and 2.2
hereunder to the limitation imposed by Section 402(g)(1) of the Code shall
automatically include any amendments to such limitation to reflect cost of
living increases.

2.2 Amount. The excess retirement benefit payable to an eligible Employee or his
beneficiary shall be an amount equal to the sum of:

(i) the amount, if any, of the limited contributions an eligible Employee
elected to defer in Section 2.1, except that if such limited contributions would
be further restricted under the Employees’ Savings Trust Plan for a Plan Year to
comply with Section 401(k) of the Code with respect to the deferral of
compensation by highly compensated employees, the amount determined hereunder
shall be similarly limited; plus

(ii) an amount that, when added to the vested interest of such Employee in
Employer Matching Contributions under the Employees’ Savings Trust Plan, equals
the value his vested interest in Employer Matching Contributions would have been
on the date distribution commences under the Employees’ Savings Trust Plan if
the limitations of
Section 401(a)(17), Section 415, or Section 402(g)(1) of the Code had not been
in effect; plus

(iii) an amount, if any, equal to the value of the vested interest an eligible
Employee would have been entitled to receive under the Non-Union ESOP if the
limitations of Section 401(a)(17) or Section 415 of the Code had not been in
effect.

In determining the value that an eligible Employee’s interest under the
Employees’ Savings Trust Plan and under the Non-Union ESOP would have been if
the limitations of Section 401(a)(17), Section 415, or Section 402(g)(1) of the
Code had not been in effect as described in (i), (ii), and (iii) above, it shall
be assumed that:

(a) his Tax Deferred Contributions and his Employer Matching Contributions under
the Employees’ Savings Trust Plan and any Employer contributions under the
Non-Union ESOP were deposited on the dates such contributions

--------------------------------------------------------------------------------

would have otherwise been made to the Employees’ Savings Trust Plan or Non-Union
ESOP, as applicable, and held in the guaranteed income contract maintained as
part of the Guaranteed Fund that holds the largest amount of assets from the
Employees’ Savings Trust Plan for such year; and

(b) the interest rate actually paid with respect to such guaranteed income
contract under the Guaranteed Fund for the Employee’s Savings Trust Plan was
paid with respect to the contributions that would otherwise have been made under
either Plan; and

(c) such interest was reinvested in the Guaranteed Fund for the Employee’s
Savings Trust on the date and in the same manner as actual interest under the
Guaranteed Fund.

EXECUTED at Westlake, Ohio, this 29th day of May, 1989.

 

 

 

 

NORDSON CORPORATION

 

 

By 

 

 

 

 

Title:

 